 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ROBERT MITKA,                                    CASE NO. C19-193 MJP

11                                 Petitioner,               ORDER ADOPTING REPORT AND
                                                             RECOMMENDATION
12                  v.

13          ICE FIELD OFFICE DIRECTOR,

14                                 Respondent.

15

16          THIS MATTER comes before the Court on Petitioner’s Objections (Dkt. No. 19) and

17   Respondent’s Objections (Dkt. No. 18) to the Report and Recommendation of the Honorable

18   Brian A. Tsuchida, United States Magistrate Judge. (Dkt. No. 17.) Having reviewed the Report

19   and Recommendation, the Objections, and all related papers, the Court ADOPTS the Report and

20   Recommendation, DENIES the Government’s Motion to Dismiss (Dkt. No. 9), and GRANTS in

21   part, DENIES in part Petitioner’s habeas corpus petition (Dkt. No. 1). The Court ORDERS

22   Respondent, within 30 days of the filing date of this order, to provide Petitioner with an

23   individualized bond hearing that complies with the requirements set forth in Singh v. Holder, 638

24   F.3d 1196 (9th Cir. 2011).


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1                                                  Background

 2           Petitioner Robert Mitka, a native and citizen of the United Kingdom, brings this 28

 3   U.S.C. § 2241 habeas action to challenge his continued detention by U.S. Immigration and

 4   Customs Enforcement (“ICE”) at the Northwest Detention Center. (Dkt. No. 4.) Petitioner

 5   entered the United States in October 2016 under the Visa Waiver Program (“VWP”) and was

 6   authorized to remain in the United States until January 20, 2017, but overstayed. (Dkt. No. 10,

 7   Declaration of Sarah K. Morehead (“Morehead Decl.”), Ex. A at 2.) On May 1, 2018, U.S.

 8   Customs and Border Control took Petitioner into custody and ordered his removal from the

 9   United States. (Id.) The BIA has denied Petitioner’s request for asylum and he now awaits the

10   outcome of his Petition for Review (“PFR”), pending since August 15, 2019. Mitka v. Barr, 19-

11   71153 (9th Cir. 2019). Petitioner has been in custody for more than 18 months.

12           In his Report and Recommendation, Magistrate Judge Tsuchida found that Petitioner

13   does not have a statutory basis to obtain a bond hearing 1 and his detention has not been indefinite

14   in violation of Zadvydas v. Davis, 533 US. 678, 682 (2001). (Dkt. No. 17 at 3.) Judge Tsuchida

15   then concluded that Petitioner has a constitutional right to a bond hearing under the factors

16   outlined in Banda v. McAleenan, 385 F. Supp. 3d 1099, 1106-07, 1116-18 (W.D. Wash. 2019),

17   appeal pending (Robart, J.), concluded that Petitioner’s continued mandatory detention has

18   become unreasonable, and that due process requires the Government to provide him with a bond

19   hearing. (Dkt. No. 17 at 8.)

20           Both Parties have now filed objections to the Report and Recommendation.

21

22
     1
       Petitioner was ordered to file a supplemental brief addressing the statutory basis for his detention, but he
23   failed to do so. (Dkt. No. 17.)

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
 1                                                 Discussion

 2      I.        Legal Standard

 3             Under Federal Rule of Civil Procedure 72, the Court must resolve de novo any part of the

 4   Magistrate Judge’s Report and Recommendation that has been properly objected to and may

 5   accept, reject, or modify the recommended disposition. Fed. R. Civ. P. 72(b)(3); see also 28

 6   U.S.C. § 636(b)(1).

 7      II.       Petitioner’s Objections

 8             Although Petitioner has submitted objections, they contain no argument against the

 9   Report and Recommendation. (Dkt. No. 19.) Rather, Petitioner’s attorney apologizes to the

10   Court and to Petitioner for failing to respond to the Court’s earlier order requesting briefing on

11   the statutory basis for Petitioner’s detention, explaining this as a “particularly damning” error

12   because many courts have rejected the government’s claimed authority to detain persons who

13   entered through the VWP. (Dkt. No. 19 at 2.) Petitioner also wrote to support Magistrate Judge

14   Tsuchida’s conclusion that Petitioner has a due process right to a bond hearing. (Dkt. No. 19 at

15   2.) The Court has reviewed Petitioner’s objections, and finding no substantive argument was

16   raised, does not address the objections further here.

17      III.      Respondent’s Objections

18             The Government raises three objections: (1) Petitioner is not entitled to a bond review as

19   a VWP entrant in asylum-only proceedings, (2) Magistrate Judge Tsuchida erred in analyzing

20   Petitioner’s due process rights under the factors outlined in Banda, rather than the three-part test

21   articulated in Mathews v. Eldridge, 424 U.S. 319, 334 (1976), and (3) even if the Banda factors

22   were applicable, they were misapplied to the facts in this case. (Dkt. No. 18.)

23
                  A. Bond Review as a VWP Participant
24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
 1          The Government contends that Petitioner is not entitled to a bond review as a VWP

 2   entrant in asylum-only proceedings. (Dkt. No. 18 at 2-3.) While acknowledging that multiple

 3   other courts in this district have held that “unreasonably prolonged mandatory detention under 8

 4   U.S.C. §§ 1225(b) and 1226(c) without a bond hearing violates due process,” (Dkt. No. 18 at 2);

 5   Banda, 385 F. Supp. 3d at 1106; Martinez v. Clark, No. 18-1669-RAJ, Dkt. No. 17 (W.D. Wash.

 6   May 23, 2019) (Theiler, M.J.), the Government argues that Section 1187, which applies to

 7   Petitioner as a VWP participant, does not afford him the same rights. (Dkt. No. 18 at 2.)

 8          However, “it would be ‘both illogical and legally unsound to afford greater procedural

 9   protections to aliens detained under Section 1226(c) than to aliens detained under’ Section

10   1187.” Dukuray v. Decker, No. 18 CV 2898 (VB), 2018 WL 5292130, at *3 (S.D.N.Y. Oct. 25,

11   2018) (quoting Martinez v. Decker, 2018 WL 5023946, at *4 (S.D.N.Y. Oct. 17, 2018)). And

12   “[c]onstruing 8 U.S.C. § 1187 to permit indefinite detention of an alien would raise a serious

13   constitutional problem.” Neziri v. Johnson, 187 F. Supp. 3d 211, 214 (D. Mass. 2016). This is

14   especially so when the Ninth Circuit has expressed “grave doubts that any statute that allows for

15   arbitrary prolonged detention without any process is constitutional or that those who founded our

16   democracy precisely to protect against the government’s arbitrary deprivation of liberty would

17   have thought so,” Rodriguez v. Marin, 909 F.3d 252, 256 (9th Cir. 2018). The Government’s

18   argument that arbitrary prolonged detention is permitted for VWP participants when it is

19   unconstitutional for other asylum-seekers is therefore unavailing.

20              B. Test for Analyzing Due Process Claim

21          Next, the Government objects to Magistrate Judge Tsuchida’s due process analysis,

22   which relied on the factors described in Banda, 385 F. Supp. at 1106, rather than the

23   Government’s preferred test, outlined in Mathews, 424 U.S. at 335. In Banda, the court

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 4
 1   concluded that “the Mathews test is not particularly probative of whether prolonged mandatory

 2   detention has become unreasonable in a particular case.” 385 F.Supp. 3d at 1106 (citation

 3   omitted). Instead, the Banda court adopted a six-factor, “case specific analysis” to resolve the

 4   “fundamental issue of whether any procedure—such as a bond hearing—must be provided.” Id.

 5   at 1106-1107.

 6          Because the Court finds that analyzing the facts under Mathews does not change the

 7   outcome here, and because courts, including this one, have applied Mathews to determine

 8   whether due process requires a bond hearing, Padilla v. U.S. Immigration & Customs Enf’t, 387

 9   F. Supp. 3d 1219, 1228 (W.D. Wash. 2019), the Court will conduct the Mathews analysis

10   without deciding which test should be applied in this matter.

11          The Mathews test examines and weighs:

12          First, the private interest that will be affected by the official action; second, the risk of an
            erroneous deprivation of such interest through the procedures used, and the probable
13          value, if any, of additional or substitute procedural safeguards; and finally, the
            Government's interest, including the function involved and the fiscal and administrative
14          burdens that the additional or substitute procedural requirement would entail.

15          Mathews, 424 U.S. at 335.

16          Petitioner’s private interest in receiving a bond hearing is “‘fundamental’: freedom from

17   imprisonment is at the ‘core of the liberty protected by the Due Process Clause.’” Hernandez v.

18   Sessions, 872 F.3d 976, 993 (9th Cir. 2017) (quoting Foucha v. Louisiana, 504 U.S. 71, 80, 112

19   S.Ct. 1780, 118 L.Ed.2d 437 (1992)). Indeed, the Government concedes Petitioner’s interest in

20   being released, but argues it is somehow lessened because “his detention is not indefinite.” (Dkt.

21   No. 18 at 4.) But Petitioner has been in custody for 18 months, which conflicts with his

22   constitutionally-protected interest in freedom from unnecessary incarceration. Zadvydas v.

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 5
 1   Davis, 533 U.S. 678, 690 (2001). The fundamental nature of that interest is “beyond dispute.”

 2   Hernandez, 872 F.3d at 993.

 3          The Government next contends that Petitioner has received sufficient process, including a

 4   bond review and reviews of his custody status. (Dkt. No. 18 at 4 (citing Dkt. No. 10, Ex. B; Dkt.

 5   No. 16, Ex. 1.) But the Government’s reviews of Petitioner’s custody—which do not allow

 6   Petitioner to present evidence or have any input in the process—are insufficient, especially

 7   where the absence of a bond hearing creates the “significant risk that the individual will be

 8   needlessly deprived of the fundamental right to liberty.” Hernandez, 872 F.3d at 998.

 9          The final Mathews factor, which looks to the burden on the Government, also favors

10   Petitioner. The Government argues that because it has determined Petitioner is a flight risk, it

11   has a heightened interest in his continued detention. (Dkt. No. 18 at 4.) “To detain a noncitizen

12   for a prolonged period of time while removal proceedings are pending, due process requires the

13   government to show by clear and convincing evidence that the detainee presents a flight risk or a

14   danger to the community at the time of the bond hearing.” Calderon-Rodriguez v. Wilcox, 374

15   F. Supp. 3d 1024, 1032 (W.D. Wash. 2019) (emphasis added) (citing Ngo v. INS, 192 F.3d 390,

16   398 (3d Cir. 1999) (“Measures must be taken to assess the risk of flight and danger to the

17   community on a current basis.”) (additional citation omitted). The Government has not met that

18   standard of proof here and its argument that Petitioner is a flight risk is more appropriately heard

19   during a bond hearing. Petitioner is entitled to a hearing under Mathews.

20              C. Application of Banda Factors

21          The Government also contends that even if the multifactor test used in Banda were

22   applicable here, it was misapplied to the facts of this case. (Dkt. No. 18 at 4.) In Banda the court

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 6
 1   considered the following factors to determine whether the petitioner was entitled to a bond

 2   hearing:

 3          (1) the total length of detention to date; (2) the likely duration of future detention; (3) the
            conditions of detention; (4) delays in the removal proceedings caused by the detainee; (5)
 4          delays in the removal proceedings caused by the government; and (6) the likelihood that
            the removal proceedings will result in a final order of removal.
 5
            385 F. Supp. at 1106.
 6
            The Report and Recommendation concluded that four of these factors—the first, second,
 7
     fourth, and fifth—favor Petitioner, while the other two factors are neutral. (Dkt. No. 17 at 5.)
 8
     Among the Report and Recommendation’s findings was that the likely duration of future
 9
     detention is lengthy because it could take up to two years for Petitioner to seek review of his
10
     appeal if the BIA affirmed. (Id. at 6.) The Government points out that the BIA has now
11
     dismissed Petitioner’s appeal, the Government has a pending motion to dismiss before the Ninth
12
     Circuit, and Petitioner has “delayed proceedings” by filing what the Government claims is an
13
     untimely PFR; the Government argues that these developments each weigh in its favor. (Dkt.
14
     No. 18 at 5.)
15
            With no information before the Court regarding the amount of time it will take the Ninth
16
     Circuit to adjudicate the Government’s pending motion to dismiss or Petitioner’s PFR, or
17
     whether Petitioner’s PFR was untimely filed—indeed, the Government only musters the
18
     argument that it “appears to be untimely” (Dkt. No. 18 at 5)—the Court finds these factors do not
19
     weigh against Petitioner. The Court also finds that the Government failed to show that the PFR
20
     was filed in “bad faith” or was Petitioner’s attempt “to deliberately slow the proceedings in
21
     hopes of obtaining release” (Dkt. No. 17 at 6 (quoting Martinez v. Clark, No. 18-1669-RAJ, Dkt.
22
     17 at 21-22 (W.D. Wash. May 23, 2019) (Theiler, M.J.), (additional citation omitted).) As noted
23
     in the Report and Recommendation, “Petitioner is entitled to raise legitimate defenses to removal
24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 7
 1   . . . and such challenges to his removal cannot undermine his claim that detention has become

 2   unreasonable.” (Id. (quoting Liban M.J. v. Sec. of Dep’t of Homeland Sec., 367 F. Supp. 3d 959,

 3   965 (D. Minn. 2019).)

 4          Finding that the Government’s objections do not change the outcome under Banda,

 5   especially in light of the weight owed to the first factor, the length of Petitioner’s 18-month

 6   detention—“a very long time” that “strongly favors granting a bond hearing” (Dkt. No. 17 at

 7   5)—the Court finds that due process requires the Government to provide Petitioner with a bond

 8   hearing.

 9                                               Conclusion

10          For the reasons discussed above, the Court finds and ORDERS:

11          1. The Report and Recommendation is ADOPTED.

12          2. The Government’s motion to dismiss, (Dkt. No. 9), is DENIED.

13          3. Petitioner’s habeas petition, (Dkt. No. 4), is GRANTED in part and DENIED in part.

14              Petitioner is not entitled to an order of release, but he is entitled to a bond hearing.

15          4. Within 30 days of the date of this order, the Government shall provide petitioner with

16              an individualized bond hearing that complies with the requirements set forth in Singh

17              v. Holder, 638 F.3d 1196 (9th Cir. 2011).

18

19          The clerk is ordered to provide copies of this order to all counsel.

20          Dated November 12, 2019.



                                                            A
21

22
                                                            Marsha J. Pechman
23                                                          United States District Judge

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 8
